Darke App. No. 01CA1536. This cause is pending before the court on the certification of conflict by the Court of Appeals for Darke County. Upon consideration of the motion of amicus curiae, Ohio Academy of Trial Lawyers, for leave to participate in oral argument scheduled for June 4, 2002,
IT IS ORDERED by the court that the motion of amicus curiae, Ohio Academy of Trial Lawyers, to participate in oral argument be, and hereby is, granted, and amicus curiae shall share the time allotted to appellants.